Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user input detection unit” and “an operation processing unit” in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomerie et al. (U.S. Patent Application Publication 2016/0291922 A1, hereinafter “Montgomerie”) in view of Hayakawa (U.S. Patent Application Publication 2014/0092133 A1) and Chen et al. (U.S. Patent Application Publication 2019/0340821 A1, hereinafter “Chen”).

For claim 1, Montgomerie discloses an animation production system (disclosing an augmented reality system for creating an animation (Fig. 9; page 2/par. 37 and page 8/par. 132-133)) comprising: a virtual camera (disclosing a virtual camera (pages 5-6/par. 73)); a user input detection unit that detects an input of a user from at least one of a head mounted display and a controller which the user has mounted (disclosing a camera of a head mounted display for detecting gestures as input of a user wearing the head mounted display (page 3/par. 47, page 4/par. 57 and page 6/par. 83)); and an operation panel that starts an animation production function displayed in response to the input (disclosing user input to toggle to an Animation Editor mode to display an Animation Editor user interface with a timeline area 930 as an operation panel to start an animation production function to facilitate creation of an animation by the user (Figs. 8-9; page 8/par. 114 and 132-133)); and an operation processing unit that displays the operation panel in a position visible to the user in response to the input (disclosing a hardware device for implementing a 3D renderer as an operation processing unit for displaying the virtual objects within an augmented reality scene such as the Animation Editor user interface and the timeline area 930 at a position visible to the user in response to the user input (Figs. 4 and 9; page 6/par. 74 and page 8/par. 132-133)).
Montgomerie does not specifically disclose a virtual camera is located in a virtual space.
However, these limitations are well-known in the art as disclosed in Hayakawa.
Hayakawa similarly discloses a system and method for presenting augmented reality (page 1/par. 2 and 5-6). Hayakawa likewise discloses a virtual camera for rendering an animation of a virtual object where the virtual camera is within a virtual space for generating the augmented reality (page 4/par. 53-54). It follows Montgomerie may be accordingly modified with the teachings of Hayakawa to implement a virtual space for locating its virtual camera in generating its augmented reality.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Montgomerie with the teachings of Hayakawa. Hayakawa is analogous art in dealing with a system and method for presenting augmented reality (page 1/par. 2 and 5-6). Hayakawa discloses its use of a virtual camera in a virtual space is advantageous in rendering virtual objects at an appropriate perspective in presenting augmented reality (page 4/par. 53-54). Consequently, a PHOSITA would incorporate the teachings of Hayakawa into Montgomerie for rendering virtual objects at an appropriate perspective in presenting augmented reality. 
Montgomerie as modified by Hayakawa does not specifically disclose an operation panel placed within a virtual space, wherein the operation panel is a virtual object within the virtual space and displayed adjacent to a hand of a user where no other object is placed. 
However, these limitations are well-known in the art as disclosed in Chen.
Chen similarly discloses a system and method for presenting content in virtual reality and/or augmented reality (page 1/par. 20). Chen discloses its system places virtual content of virtual objects in a virtual workspace where the virtual objects are assigned three-dimensional coordinates to be placed in the virtual workspace (page 1/par. 20 and page 2/par. 26). Chen explains the virtual objects may be a navigation pane 206 and command panel 222 as operation panels displayed at a position near and adjacent to the hands of a user as the user operates left-hand controls and right-hand controls of a controller 204 where no other object is placed (Figs. 1 and 2A-G; page 3/par. 41). Chen further explains the navigation pane 206 and command panel 222 stay close to the left-hand controls and right-hand controls of the controller so that the navigation pane 206 and command panel 222 remain in a visible position for access to the controls of the navigation pane 206 and command panel 222 as the user moves about the virtual workspace as user input (Figs. 2A-G; pages 1-2/par 21 and page 3/par. 41). It follows Montgomerie and Hayakawa may be accordingly modified with the teachings of Chen to place its operation panel within its virtual space so that its operation processing unit displays the operation panel in a position visible to its user and adjacent to a hand of its user where no other object is placed, in response to its input. 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Montgomerie and Hayakawa with the teachings of Chen. Chen is analogous art in dealing with a system and method for presenting content in virtual reality and/or augmented reality (page 1/par. 20). Chen discloses its use of a three-dimensional virtual workspace of virtual objects is advantageous in presenting operation panels adjacent to hands of a user so that the operation panels remain visible and accessible to the user as the user moves about the virtual workspace (pages 1-2/par 20-21 and 26; and page 3/par. 41). Consequently, a PHOSITA would incorporate the teachings of Chen into Montgomerie and Hayakawa for presenting operation panels adjacent to hands of a user so that the operation panels remain visible and accessible to the user as the user moves about the virtual workspace. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomerie in view of Hayakawa and Chen further in view of Magnusson et al. (U.S. Patent Application Publication 2012/0304093 A1, hereinafter “Magnusson”), Sanderson et al. (U.S. Patent Application Publication 2006/0107230 A1, hereinafter “Sanderson”) and Szymanski et al. (U.S. Patent Application 2019/0043258 A1, hereinafter “Szymanski”).

For claim 2, depending on claim 1, Montgomerie as modified by Hayakawa and Chen discloses wherein the operation panel comprises: an information display unit (Montgomerie discloses the Animation Editor user interface includes a timeline window within the timeline area as an information display unit (Fig. 9; page 8/par. 132-133)); and scrolling information displayed on the information display unit in response to an operation (Montgomerie discloses the timeline window within the timeline area has a scrollbar for scrolling the information displayed on the timeline window in response to a user operation of the scrollbar (Fig. 9)).
Montgomerie as modified by Hayakawa and Chen does not disclose a lever.
However, these limitations are well-known in the art as disclosed in Magnusson.
Magnusson similarly discloses a user interface with user interface elements such as scroll bars (Fig. 3; page 2/par. 25). Magnusson explains each of its scroll bars may be equipped with respective levers for operating the scroll bars (Fig. 3; page 2/par. 25). It follows Montgomerie, Hayakawa and Chen may be accordingly modified with the teachings of Magnusson to implement a lever for its scrollbar in scrolling the information displayed on its timeline window.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Montgomerie, Hayakawa and Chen with the teachings of Magnusson. Magnusson is analogous art in dealing with a user interface with user interface elements such as scroll bars (Fig. 3; page 2/par. 25). Magnusson discloses its use of levers is advantageous in enabling appropriate user operations of scroll bars (page 2/par. 25-26). Consequently, a PHOSITA would incorporate the teachings of Magnusson into Montgomerie, Hayakawa and Chen for enabling appropriate user operations of scroll bars. 
Montgomerie as modified by Hayakawa, Chen and Magnusson does not disclose scrolling while gripping. 
However, these limitations are well-known in the art as disclosed in Sanderson.
Sanderson similarly discloses a user interface with user interface elements such as scrollbars (Fig. 1; page 1/par. 1 and 11). Sanderson explains its scrollbar comprises a grip so that information within a corresponding window is updated in accordance with a gripping operation performed on the scrollbar (Fig. 1; page 1/par. 1 and 11). It follows Montgomerie, Hayakawa, Chen and Magnusson may be accordingly modified with the teachings of Sanderson to implement a gripping operation for manipulating its scrollbar.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Montgomerie, Hayakawa, Chen and Magnusson with the teachings of Sanderson. Sanderson is analogous art in dealing with a user interface with user interface elements such as scrollbars (Fig. 1; page 1/par. 1 and 11). Sanderson discloses its implementing of a scrollbar grip is advantageous in enabling a user to appropriately manipulate a scrollbar for displaying associated information (Fig. 1; page 1/par. 1 and 11). Consequently, a PHOSITA would incorporate the teachings of Sanderson into Montgomerie, Hayakawa, Chen and Magnusson for enabling a user to appropriately manipulate a scrollbar for displaying associated information. 
Montgomerie as modified by Hayakawa, Chen, Magnusson and Sanderson do not disclose a lever protruding from a surface of an operation panel.
However, these limitations are well-known in the art as disclosed in Szymanski.
Szymanski similarly discloses a system and method for displaying virtual objects in virtual reality and augmented reality contexts (page 1/par. 6). Szymanski explains a virtual object may be implemented as a game interface for a game menu as an operation panel with a 3D lever that sticks out (protrudes) from a screen as a surface of the game interface for interacting with the game interface (page 4/par. 25). It follows Montgomerie, Hayakawa, Chen, Magnusson and Sanderson may be accordingly modified with the teachings of Szymanski to implement its lever as a 3D lever protruding from a surface of its operation panel.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Montgomerie, Hayakawa, Chen, Magnusson and Sanderson with the teachings of Szymanski. Szymanski is analogous art in dealing with a system and method for displaying virtual objects in virtual reality and augmented reality contexts (page 1/par. 6). Szymanski discloses its use of a protruding 3D lever is advantageous in appropriately facilitating user interaction with a user interface (page 4/par. 25). Consequently, a PHOSITA would incorporate the teachings of Szymanski into Montgomerie, Hayakawa, Chen, Magnusson and Sanderson for appropriately facilitating user interaction with a user interface. Therefore, claim 2 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613